Appeal from an order of the Family Court of Clinton County (McGill, J.), entered December 30, 1993, which, inter alia, granted petitioner’s application, in a proceeding pursuant to Family Court Act article 6, for custody of Michael Abare.
Respondent challenges Family Court’s award of custody of her minor son, Michael, to petitioner, Michael’s maternal aunt, who has cared for Michael since he was 12 months old. Initially, we reject respondent’s claim that the award of custody was not supported by a showing of "extraordinary circumstances”. There is uncontroverted evidence in the record that respondent, among other things, failed to provide Michael with proper nourishment, resulting in him being dangerously underweight, or to administer medications needed to treat his asthmatic condition. His health improved dramatically once placed with petitioner. Accordingly, we find that "extraordinary circumstances” warranted granting petitioner custody of Michael. We further find that Family Court’s findings of fact are adequately supported by testimony in the record.
Cardona, P. J., Mikoll, Mercure, Casey and Peters, JJ., concur. Ordered that the order is affirmed, without costs.